People v Sawyer (2018 NY Slip Op 04758)





People v Sawyer


2018 NY Slip Op 04758


Decided on June 27, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2016-01740
2016-01742

[*1]The People of the State of New York, respondent,
vWilliam Sawyer, appellant. (Ind. Nos. 97/14, 1473/14)


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Victoria Randall on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Queens County (Marcia Hirsch, J.), both rendered January 27, 2016, convicting him of burglary in the third degree and petit larceny under indictment No. 97/14, and burglary in the third degree and petit larceny under indictment No. 1473/14, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The record demonstrates that the defendant's waiver of the right to appeal was knowing, intelligent, and voluntary (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248). The defendant's valid waiver of his right to appeal precludes review of his claim that the Supreme Court improvidently exercised its discretion in declining to afford him a second chance to attend a substance abuse treatment program after he violated the plea agreement and in imposing an enhanced sentence, as well as his claim that the enhanced sentence was excessive (see People v Catanzaro, 157 AD3d 961; People v Gary, 106 AD3d 932, 932-933; People v McKay, 106 AD3d 837, 837-838; People v Emma, 101 AD3d 1146, 1147).
AUSTIN, J.P., ROMAN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court